IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                      DIVISION ONE
DEREK WATSON and MEGAN                   )      No. 82233-1-I
WATSON, husband and wife,                )
                                         )
                     Appellants,         )
      v.                                 )
                                         )
OLD REPUBLIC NATIONAL TITLE              )
COMPANY, a national title insurance      )
company,                                 )      UNPUBLISHED OPINION
                                         )
                     Respondent.         )
                                         )

      VERELLEN, J. — In 2015, Derek and Megan Watson obtained a survey

revealing that a structure on their neighbors’ property encroached onto their

property. After their neighbors sued them to quiet title, the Watsons tendered

defense to their title insurance carrier, Old Republic National Title Company. Old

Republic declined to defend, the Watsons sued Old Republic, and the trial court

granted Old Republic’s motion for summary judgment.

      We conclude Old Republic properly declined to defend under the title

policy’s “survey exception,” which provides: “This policy does not insure against

loss or damage, and [Old Republic] will not pay costs, attorneys’ fees, or expenses

that arise by reason of . . . [e]ncroachments, or questions of location, boundary

and/or area which an accurate survey may disclose.”1 Accordingly, we affirm the


      1   Clerk’s Papers (CP) at 202.
No. 82233-1-I/2



trial court’s summary dismissal of the Watsons’ claims against Old Republic.

                                      FACTS

      The Watsons and their neighbors, the Chungs, own adjoining waterfront

properties in Stanwood. The Chung property abuts the Watson property to the

north, and both properties are bounded to the west by Port Susan and to the east

by Marine Drive. The Watsons and the Chungs both purchased their properties

from Terje and Ingunn Leiren. Before the Leirens sold the properties, they

constructed a funicular (a tracked elevator that pulls a car up and down by a cable)

to provide beach access from the upper, eastern part of what later became the

Chung property.

      When they purchased their property, the Watsons obtained a title insurance

policy from Old Republic. The policy provides, in relevant part:

      SUBJECT TO . . . THE EXCEPTIONS FROM COVERAGE
      CONTAINED IN SCHEDULE B, [Old Republic] insures . . . against
      loss or damage . . . sustained or incurred by the Insured by reason
      of:
      ....

      2.    Any defect in or lien or encumbrance on the Title. This
            Covered Risk includes but is not limited to insurance against
            loss from:
             ....

            (c)    Any encroachment, encumbrance, violation, variation,
                   or adverse circumstance affecting the Title that would
                   be disclosed by an accurate and complete survey of the
                   Land. The term “encroachment” includes
                   encroachments of existing improvements located on
                   the Land onto adjoining land, and encroachments onto
                   the Land of existing improvements located on adjoining




                                         2
No. 82233-1-I/3



                     land.[2]

Schedule B to the policy contains a so-called “survey exception,” which provides:

“This policy does not insure against loss or damage, and [Old Republic] will not

pay costs, attorneys’ fees, or expenses that arise by reason of . . .

[e]ncroachments, or questions of location, boundary and/or area which an

accurate survey may disclose.”3,4

       It is undisputed that the Watsons did not conduct a survey of their property

before they purchased it from the Leirens.5 In October 2015, the Watsons

obtained a survey from Mead Gilman & Associates. The Mead Gilman survey

revealed that the landing for the funicular serving the Chung property encroached

onto the Watson property.

       In February 2016, the Chungs sued the Watsons to quiet title to the landing

under the common grantor doctrine.6 The Watsons tendered defense of the




       2   CP at 199 (emphasis added).
       3   CP at 202 (emphasis added).
       4By way of background, the survey exception in Schedule B is inserted
“when no survey is made prior to issuance of a title policy.” Bernhard v.
Reischman, 33 Wn. App. 569, 578, 658 P.2d 2 (1983). “For an additional
premium, a survey will be made and a policy issued to cover off-record defects
discoverable by survey.” Id.
       5   See Report of Proceedings (Nov. 30, 2020) at 36.
       6  Cases applying the common grantor doctrine hold that “where an agreed
boundary was established between a common grantor and the original grantee,
and a structure has been erected to mark that boundary that is sufficient to
indicate to subsequent purchasers that its purpose is to demarcate the boundary
line, that boundary is binding on subsequent grantees.” Levien v. Fiala, 79 Wn.
App. 294, 301, 902 P.2d 170 (1995).



                                          3
No. 82233-1-I/4



lawsuit to Old Republic. Old Republic declined to defend the Watsons.

      On July 29, 2020, the Watsons filed this lawsuit. They alleged that Old

Republic breached its contract with them by declining to defend them. Old

Republic moved for summary judgment, arguing that it properly relied on the

survey exception in declining to defend the Watsons.

      In their opposition to Old Republic’s motion for summary judgment, the

Watsons pointed out that while the policy’s “covered risks” provision stated that

Old Republic would insure against losses resulting from defects “that would be

disclosed” by an accurate survey, the survey exception stated that there was no

coverage for defects that “an accurate survey may disclose.”7 The Watsons

asserted that, as used in the policy, “the word ‘would’ occupies definitional space

that the word ‘may’ does not,”8 or, at the very least, the policy was ambiguous.

      The trial court granted Old Republic’s motion for summary judgment and

dismissed the Watsons’ claims.9 The Watsons appeal.

                                     ANALYSIS

      The Watsons argue that the trial court erred by summarily dismissing their

claims against Old Republic. We disagree.

      We review summary judgment orders de novo, engaging in the same




      7   CP at 86-87, 199, 202 (emphasis added).
      8   CP at 86.
      9   The dismissal included Consumer Protection Act claims not at issue in this
appeal.



                                          4
No. 82233-1-I/5



inquiry as the trial court.10 It is undisputed that the outcome of this appeal turns

entirely on interpretation of the Old Republic title policy and, specifically, whether

the survey exception clearly eliminates coverage for losses arising from the

Watsons’ underlying dispute with the Chungs.11 This dispositive issue is also

subject to de novo review.12

       “In interpreting an insurance contract, we look to the intent of the parties,

which is ascertained from the language of the contract.”13 “Language in an

insurance contract is to be given its ordinary meaning, and courts should read the

policy as the average person purchasing insurance would.”14 “If policy language is

clear and unambiguous, the court may not modify the contract or create an

ambiguity.”15 “If an ambiguity exists, then the court may attempt to determine the

parties’ intent by examining extrinsic evidence.”16 “If a policy remains ambiguous

even after resort to extrinsic evidence then [we] will apply the rule that ambiguities




       10   Beaupre v. Pierce County, 161 Wn.2d 568, 571, 166 P.3d 712 (2007).
       11 See Truck Ins. Exch. v. Vanport Homes, Inc., 147 Wn.2d 751, 760, 58
P.3d 276 (2002) (insurer is relieved of its duty to defend “if the alleged claim is
clearly not covered by the policy”).
       12 See Woo v. Fireman’s Fund Ins. Co., 161 Wn.2d 43, 52, 164 P.3d 454
(2007) (“Interpretation of an insurance contract is a question of law reviewed de
novo.”).
       13   Campbell v. Ticor Title Ins. Co., 166 Wn.2d 466, 472, 209 P.3d 859
(2009).
       14   Id.
       15   Am. Star Ins. Co. v. Grice, 121 Wn.2d 869, 874, 854 P.2d 622 (1993).
       16   Id.



                                           5
No. 82233-1-I/6



in insurance contracts are construed against the insurer.”17 “An ambiguity exists if

the language is fairly susceptible to two different reasonable interpretations.”18

       Here, the Mead Gilman survey disclosed the funicular landing

encroachment and resulting boundary question, and the Watsons do not dispute

that survey’s accuracy. In other words, the underlying dispute with the Chungs

involved an “[e]ncroachment, or question[ ] of . . . boundary . . . which an accurate

survey may disclose.”19 Thus, coverage for the dispute was clearly eliminated by

the survey exception.20 Summary judgment was proper.

       The Watsons focus on the wording of the “covered risks” provision for

encroachments that “would be disclosed” by an accurate and complete survey and

the survey exception’s exclusion for encroachments “which an accurate survey

may disclose.” They assert that in the context of the policy, “the word ‘would’

occupies definitional space that the word ‘may’ does not”21 and that the policy is, at

the very least, ambiguous as to the meaning of these words.22 Thus, they

contend, “[s]ummary judgment was improper in this case because the ‘may’




       17   Id. at 874-75.
       18   Id. at 874.
       19   CP at 202.
       20Cf. Muench v. Oxley, 90 Wn.2d 637, 647-48, 584 P.2d 939 (1978)
(survey exception using identical language unambiguously precluded coverage for
boundary dispute revealed by surveyor’s testimony), overruled on other grounds
by Chaplin v. Sanders, 100 Wn.2d 853, 676 P.2d 431 (1984).
       21   App. Br. at 16, 23.
       22   Id. at 18.



                                          6
No. 82233-1-I/7



exception does not entirely exclude coverage under the ‘would’ provision.” 23 But

this contention is unpersuasive because something that would be disclosed by an

accurate survey is, necessarily, something that “may” be disclosed by an accurate

survey.24 The Watsons’ interpretation of “would” and “may” to be mutually

exclusive—or to mean that “would” is broader than “may”—is not reasonable.

       The Watsons next argue that the survey exception must be read in a way

that “gives effect to both the covered risk[s provision] and the accurate survey

exception.”25 They assert that “[i]f the covered risk is entirely exempted under the

language in the ‘may’ provision, there is no reason for the ‘would’ coverage to exist

in the contract in the first place.”26 But this contention ignores the policy language

making the covered risks provision expressly “subject to” the survey exception.

Under the plain language of the policy, the covered risks provision need be given

effect only to the extent coverage is not eliminated by the survey exception.27

And, as discussed, the survey exception completely eliminates any coverage here.

The Watsons contend that an insurer cannot use a “subject to” clause to

completely eliminate a category of coverage, but they cite no authority to support


       23   Id. at 30.
        See W EBSTER’S THIRD NEW INTERNATIONAL DICTIONARY 1396 (1993) (“may”
       24

means “be in some degree likely to”).
       25   App. Br. at 23.
       26   Id. at 24.
       27Cf. Kalles v. State Farm Mut. Auto. Ins. Co., 7 Wn. App. 2d 330, 333-34,
433 P.3d 523 (2019) (when interpreting insurance policies, courts will “harmonize
clauses that seem to conflict in order to give effect to all the contract’s provisions”
(emphasis added)).



                                           7
No. 82233-1-I/8



this contention. Thus, we reject it.28

       In short, the survey exception plainly provides that there is no coverage for

losses arising from the Watsons’ underlying dispute with the Chungs because an

accurate survey may and did disclose that encroachment. The survey exception

clearly applies, there is no ambiguity, and the Watsons’ sole argument in support

of reversal fails. The trial court did not err by summarily dismissing the Watsons’

claims against Old Republic.

       We affirm.




WE CONCUR:




       28 See RAP 10.3(a)(6) (requiring arguments to be supported by legal
authority); DeHeer v. Seattle Post-Intelligencer, 60 Wn.2d 122, 126, 372 P.2d 193
(1962) (“Where no authorities are cited in support of a proposition, the court is not
required to search out authorities, but may assume that counsel, after diligent
search, has found none.”).



                                          8